               Case 2:21-cv-00071-JCC Document 9 Filed 01/25/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    HELEN CATTANEO,                                    CASE NO. C21-0071-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    TURO INC.,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulated motion (Dkt. No. 8). Having
18   thoroughly reviewed the motion and the relevant record, and finding good cause, the Court
19   hereby GRANTS the motion and ORDERS that:
20      1. Defendant’s deadline to respond to Plaintiff’s Amended Complaint is February 10, 2021;
21      2. Plaintiff’s deadline to file a response to any motion to dismiss is March 10, 2021; and
22      3. Defendant’s deadline to file a reply in support of any motion to dismiss is March 24,
23           2021.
24      //
25      //
26      //


     MINUTE ORDER
     C21-0071-JCC
     PAGE - 1
             Case 2:21-cv-00071-JCC Document 9 Filed 01/25/21 Page 2 of 2




 1        DATED this 25th day of December 2021.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Paula McNabb
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0071-JCC
     PAGE - 2
